Case: 16-14564   Date Filed: 08/15/2017   Page: 1 of 5


                                                          [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 16-14564
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket No. 4:15-cr-10015-JLK-3

UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                    versus

JULIO JAVIER BARLIZA PUSHAINA,

                                                           Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                               (August 15, 2017)

Before MARTIN, ROSENBAUM, and ANDERSON, Circuit Judges.

PER CURIAM:

     Julio Javier Barliza Pushaina was a crewmember on board a drug-trafficking

vessel that was apprehended in international waters by the United States Coast
              Case: 16-14564     Date Filed: 08/15/2017   Page: 2 of 5


Guard. After pleading guilty to one count of conspiracy to possess with intent to

distribute cocaine on board a vessel subject to the jurisdiction of the United States,

in violation of 46 U.S.C. §§ 70503(a) and 70506(b), he was sentenced to 135

months of imprisonment, a little over a year more than the ten-year mandatory

minimum sentence. For the first time on appeal, Pushaina argues that his guideline

range was higher than it should have been because the district court failed to apply

U.S.S.G. § 2D1.1(b)(17), which calls for a two-level reduction in the offense level

if the defendant meets the “safety valve” criteria set forth in U.S.S.G. § 5C1.2.

      We review for plain error a challenge to a calculation of the guideline range

not raised before the district court. Molina-Martinez v. United States, 136 S. Ct.
1338, 1342–43 (2016). To establish plain error, an appellant must show that there

was (1) an error; (2) that is “plain—that is to say, clear or obvious”; and (3) that

affects the defendant’s substantial rights. Id. at 1343. When these three factors are

met, an appellate court may exercise its discretion and correct the error if it

seriously affects the fairness, integrity, or public reputation of the judicial

proceedings. Id.

      The so-called “safety valve” provision enables a district court to sentence a

defendant without regard to the otherwise-applicable statutory minimum. See 18

U.S.C. § 3553(f) & U.S.S.G. § 5C1.2. Eligibility for safety-valve relief depends

on two main factors. First, the defendant’s offense must be under certain specified


                                          2
                 Case: 16-14564   Date Filed: 08/15/2017   Page: 3 of 5


statutes, specifically “21 U.S.C. § 841, § 844, § 846, § 960, or § 963.” U.S.S.G.

§ 5C1.2; see 18 U.S.C. § 3553(f). Second, the defendant must meet the following

five criteria:

       (1) the defendant does not have more than 1 criminal history point, as
       determined under the sentencing guidelines;

       (2) the defendant did not use violence or credible threats of violence
       or possess a firearm or other dangerous weapon (or induce another
       participant to do so) in connection with the offense;

       (3) the offense did not result in death or serious bodily injury to any
       person;

       (4) the defendant was not an organizer, leader, manager, or supervisor
       of others in the offense, as determined under the sentencing guidelines
       and was not engaged in a continuing criminal enterprise, as defined in
       section 408 of the Controlled Substances Act; and

       (5) not later than the time of the sentencing hearing, the defendant has
       truthfully provided to the Government all information and evidence
       the defendant has concerning the offense or offenses that were part of
       the same course of conduct or of a common scheme or plan, but the
       fact that the defendant has no relevant or useful other information to
       provide or that the Government is already aware of the information
       shall not preclude a determination by the court that the defendant has
       complied with this requirement.

Id.

       As Pushaina conceded at his sentencing, he is not eligible to be sentenced

below the applicable ten-year mandatory minimum for his offense because his

conviction is under Title 46, and “[n]o Title 46 offense appears in the safety-valve

statute.” United States v. Pertuz-Pertuz, 679 F.3d 1327 (11th Cir. 2012). By its


                                          3
               Case: 16-14564     Date Filed: 08/15/2017    Page: 4 of 5


plain terms, the safety-valve provision applies to only convictions under five

specified statutes, and Pushaina’s conviction is not under one of those statutes. Id.

at 1328. “Therefore, pursuant to the plain text of the safety-valve statute, no

safety-valve sentencing relief applies.” Id. The fact that Pushaina was penalized

pursuant to § 960, which is one of the specified statutes, does not bring his offense

within the ambit of the safety-valve provision. Id. at 1329 (“Although 46 U.S.C.

§ 70506(a) references section 960 as the penalty provision for violations of 46

U.S.C. § 70503, section 960 does not incorporate section 70503 by reference as an

“offense under” section 960.”).

      Besides the safety valve’s effect on mandatory minimums, however,

defendants who meet the five safety-valve criteria can also receive a two-level

reduction in their offense level under the Sentencing Guidelines. See U.S.S.G.

§ 2D1.1(b)(17) (“If the defendant meets the criteria set forth in subdivisions (1) to

(5) of subsection (a) of § 5C1.2 (Limitation on Applicability of Statutory Minimum

Sentences in Certain Cases), decrease by 2 levels.”).            Pushaina’s offense of

conviction does not bar application of the reduction under § 2D1.1(b)(17). See

Pertuz-Pertuz, 679 F.3d at 1328 (noting without further comment that the district

court had applied the same two-level reduction for meeting the five criteria

enumerated in U.S.S.G. § 5C1.2(a)(1)–(5)). Section 2D1.1(b)(17) simply requires

that he meet the five criteria set forth in § 5C1.2(a)(1)–(5).


                                           4
              Case: 16-14564     Date Filed: 08/15/2017   Page: 5 of 5


      Here, however, although Pushaina addressed the issue of safety-valve relief

with regard to the mandatory minimum, he did not ask the district court to apply

the two-level reduction under § 2D1.1(b)(17). And that ultimately is fatal to his

claim on appeal because Pushaina bore the “burden of proving his eligibility for

relief under § 5C1.2.” United States v. Cruz, 106 F.3d 1553, 1558 (11th Cir.

1997); see United States v. Johnson, 375 F.3d 1300, 1302 (11th Cir. 2004). The

first and fourth factors clearly were met, since Pushaina did not have more than

one criminal-history point and the district court found that he was not an organizer,

leader, manager, or supervisor of others in the offense.           But, while some

information in the record bears on the remaining factors, Pushaina never argued or

offered evidence in front of the district court to show that he met the criteria. As a

result, the district court never made any corresponding findings. Based on the

current record, we cannot say that it is clear or obvious that Pushaina met the five

criteria set forth in § 5C1.2(a)(1)–(5), so we likewise cannot say that the court

plainly erred in failing to apply the two-level reduction under § 2D1.1(b)(17). See

Molina-Martinez, 136 S. Ct. at 1343 (“[T]he error must be plain—that is to say

clear or obvious.”).

      Accordingly, we affirm Pushaina’s 135-month sentence.

      AFFIRMED.




                                          5